Name: Regulation (EEC) No 3366/75 of the Commission of 23 December 1975 amending Commission Regulations (EEC) No 616/72 and (EEC) No 618/72 and the Common Customs Tariff Nomenclature in respect of olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 75 Official Journal of the European Communities No L 333/ 13 REGULATION (EEC) No 3366/75 OF THE COMMISSION of 23 December 1975 amending Commission Regulations (EEC) No 616/72 and (EEC) No 618/72 and the Common Customs Tariff Nomenclature in respect of olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (') of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1 707/73 (2 ), and in particular Articles 13 (4) and 18 (3 ) thereof ; oil on the world market is frequently at a level which differs considerably from those of other unrefined olive oils ; whereas this situation leads to the fixing of an inadequate import levy for certain types of oil ; Whereas Commission Regulation (EEC) No 61 8/72 (6) of 29 March 1972 on the characteristics of olive oil and of certain products containing olive oil lays down the conditions governing the classification of olive oil in the Common Customs Tariff ; Whereas the Tariff Nomenclature resulting from the application of Regulation No 136/66/EEC is set out in the Common Customs Tariff annexed to Regula ­ tion (EEC) No 950/68 ( 7), as last amended by Regula ­ tion (EEC) No 3000/75 (8 ) of 17 November 1975 ; Whereas Commission Regulation (EEC) No 616/72 (9) of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil , as amended by Regulation (EEC) No 2563/72 (10), must be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats , Having regard to Council Regulation No 162/ 66/EEC (3 ) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in parti ­ cular Articles 3 (4) and 9 thereof ; Having regard to Council Regulation No 171 / 67/EEC (4 ) of 27 June 1967 on export refunds and levies on olive oil , as last amended by Regulation ( EEC) No 2429/72 (5 ) of 21 November 1972, and in particular Article 1 1 thereof ; Whereas all unrefined olive oils are currently included under subheading 15.07 A II of the Common Customs Tariff ; whereas , therefore , a single levy is fixed for these products ; HAS ADOPTED THIS REGULATION : Whereas , in order that the levy may achieve its objec ­ tive completely , it should be varied according to the various type of oil ; whereas to this end subheading 15.07 A II of the Common Customs Tariff should be subdivided , and a distinction should be drawn among those products according to their chemical characteris ­ tics ; Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950 /68 is amended as follows : 1 . Additional Note 2 to Chapter 15 is replaced by Additional Note 2 contained in the Annex to this Regulation . 2 . Subheading 15.07 A is amended to read as follows : Whereas experience has shown that the offer price for oil from residues resulting from the extraction of olive ') O ) No 172 , 30 . 9 . 1966 , p . 3025/66 . -) OJ No 1 . 1 75 , 29 . 6 . 1973 , p . 5 . ') O 'l No 197 , 29 . 10 . 1966 , p . 3393/66 . ') OJ No 130 , IX . 6 . 1967 , p . 2600/67 . ") OJ No 1 . 264 , 23 . I I. 1972 , p . 1 . ( o ) OJ No L 78 , 31 . 3 . 1972, p . 5 . ( 7 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . ( s ) OJ No L 304, 24 . 11 . 1 975 , p . 1 O O J No L 78 , 31 . 3 . 1972, p . 1 . ( 10 ) OJ No L 274, 7 . 12 . 1972, p . 1 1 No L 333/ 14 Official Journal of the European Communities 30 . 12 . 75 CCT heading No Rate of duty Description of goods Autonomous % or levy (L) Conventional % 1 2 3 4 15.07 A. Olive oil : I. Having undergone a refining process : a) Obtained by refining virgin olive oil , whether or not blended with virgin olive oil 20 (L) b) Other 20 (L)  II . Other : a) Virgin olive oil b) Other 20 (L) 20 (L)  Article 2 Article 2 of Regulation (EEC) No 616/72 is cancelled . Article 3 1 . Article 1 (4) of Regulation (EEC) No 618/72 is amended as follows : 'The oils to be regarded as oils from olive residues , that is to say oils falling within subheading ex 15.07 A II b), shall be those having the characteristics of which are set out in paragraph 4 of Annex I to this Regulation .' 2 . The text of Annex I to Regulation (EEC) No 618/72, apart from the provisions of the methods of analysis , is replaced by Annex II to this Regulation . Article 4 This Regulation shall enter into force on the 15th working day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1 975 . For the Commission Finn GUNDELACH Member of the Commission 30 . 12. 75 Official Journal of the European Communities No L 333/ 15 ANNEX I Additional Notes to Chapter 15 of the Common Customs Tariff 2. A. For the purposes of subheading 15.07 A, 'olive oil ' means oil derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils. B. Subheading 15.07 A la) covers olive oil obtained by refining virgin olive oil, whether or not blended with virgin olive oil, and having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not exceeding 3 % ; (b) a K270 extinction coefficient (absorption under a thickness of 1 cm of a solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm), higher than 0-25 but not higher than 1-10 and, after treatment of the sample of oil with activated alumina, higher than 0-11 ; (c) an extinction coefficient variation, in the 270 nm range, higher than 0-01 but not higher than 0-16. This variation is defined by : A K=Km  0.05 (Km  4 -h Km + 4^ where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm range and Km  4 and Km + 4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively than that of Km ; (d) no positive reaction of oils from olive residues. C. Subheading 15.07 Alb) covers olive oil having : (a) the characteristics mentioned in paragraphs 2 B (a) to (c) and a positive reaction of oils from olive resi ­ dues ; or (b) the characteristics mentioned in paragraph 2 B (a) and a K270 extinction coefficient higher than 1-10 but not higher than 2-00, and an extinction coefficient variation in the 270 nm range not higher than 0-20. D. For the purposes of subheadings 15.07 Ala) and 15.07 A II a), 'virgin olive oil ' means natural olive oil obtained exclusively by mechanical processes, including pressure, a part from mixtures with olive oil obtained otherwise, and having the following characteristics : (a) a K270 extinction coefficient after treatment of the sample of oil on activated alumina, not higher than 0-1 1 ; in exceptional cases certain oils of high acidity, after being passed over activated alumina, may have a K270 extinction coefficient higher than 0-11 . In such cases, after neutralization and decolourization in the laboratory, they must have the characteristics of the oils falling within subheading 15.07 Ala) of the Common Customs Tariff ; (b) an extinction coefficient variation, in the 270 nm range, not higher than 0-01 ; (c) no positive reaction of oils from olive residues. No L 333/ 16 Official Journal of the European Communities 30. 12. 75 ANNEX II Characteristics of the olive oil falling within subheading 15.07 A 1 . Olive oil obtained by refining virgin olive oil , whether or not blended with virgin olive oil , and having the following characteristics , falls within subheading 1 5.07 A I a) : (a) a free fatty acid content expressed as oleic acid of not more than 3 % ; (b) a K.270 extinction coefficient (absorption under a thickness of 1 cm of a solution of 1 g of oil in 100 ml of iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm), higher than 0-25 but not higher than 1.10 and, after treatment of the sample of oil with activated alumina, higher than 0.1 1 ; (c) an extinction coefficient variation , in the 270 nm range, higher than 0 01 and not higher than 0.16. This variation is defined by : AK = Km  0-5 (Km_4 + Km + 4 ), where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm range and Km_4 and Km + 4 are the extinction coefficients at wavelengths 4 nm lower and higher, respec ­ tively, than that of Km ; (d) no positive reaction of oils from olive residues . 2 . Olive oil falls within subheading 15.07 Alb): (a) if it has the characteristics referred to under paragraph 1 (a) to (c) and a positive reaction of oils from olive residues ; (b) if it has the characteristics referred to under paragraph 1 (a) and a K.270 extinction coefficient higher than 1.10 but not higher than 2 00 and an extinction coefficient variation in the 270 nm range not higher than 0-20 . 3 . The expression 'virgin olive oil ' is taken to mean natural olive oil obtained exclusively by mechan ­ ical processes , including pressure, apart from mixtures with olive oil obtained otherwise, and having the following characteristics : (a) a K270 extinction coefficient, after treatment of the sample of oil with activated alumina, not higher than 0.1 1 ; in exceptional cases certain oils of high acidity, after being passed over activated alumina, may have a K270 extinction coefficient higher than 0-11 ; in such cases, after neutralization and decolourization in the laboratory, they must have the characteristics of the oils referred to in paragraph 1 ; (b) an extinction coefficient variation , in the 270 nm range, not higher than 0-01 ; (c) no positive reaction of oils from olive residues . 4 . Olive oil having the following characteristics shall be considered as 'oils from residues resulting from the subtraction of olive oil ' falling within subheading ex 15.07 A II b) : (a) a free fatty acid content expressed as oleic acid of more than 3 % ; and (b) a positive reaction of oils from olive residues or, after neutralization and decolourization in the laboratory, the characteristics of the oils referred to under paragraph 2 (b).